DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species IA and IIA, corresponding to claims 82-84, 87-90 and 92-99 in the reply filed on 12/9/20 is acknowledged.
Restriction of claims 85-86 is withdrawn and they are included in the final examined claim set, which now is 82-84-90 and 92-99.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 82-84, 87-90, and 92-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-14, 16 18-20, and 23-25 of copending Application No. 16/778,964 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 82, the reference application teaches a printed structure, comprising:
a chiplet comprising a chiplet substrate and a connection post protruding from the chiplet substrate (claim 1), wherein the connection post has a base area greater than a peak area (claim 6); and
a destination substrate comprising a non-planar contact (claim 1 wherein recessed=non-planar), wherein the non-planar contact has a perimeter portion surrounding a recessed central portion (claim 2) and the non-planar contact is sized and shaped to accept the connection post (claim 10), and
wherein the connection post is inserted into the non-planar contact (claim 1).

As to claim 84, though the reference application fails to teach the coated material is a metal, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a metal coated bulk material in the invention of the reference application because it is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 85, the reference application (claims 7 & 8) teaches the connection post comprises a bulk material.
Concerning claim 86, the reference application (claims 7 & 8) teaches the bulk material is silicon dioxide, silicon nitride, a resin, a polymer, or a cured resin.
In re claim 87, the reference application (claim 19) teaches the connection post has substantially planar sides, has a sharp point, or is substantially pyramidal.
Concerning claim 88, though the reference application fails to teach the chiplet comprises a chiplet contact pad, it does teach the destination substrate comprises an electrically conductive element (recessed contact), and the chiplet contact pad is 
Pertaining to claim 89, though the reference application fails to teach the destination substrate comprises one or more of: polymer, plastic, resin, polyimide, PEN, PET, metal, metal foil, glass, semiconductor, and sapphire, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these materials in the invention of the reference application because it is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 90, the reference application (Claim 18) teaches the non-planar contact has substantially planar sides.
Regarding claim 92, though the reference application fails to teach the destination substrate has a thickness greater than a height of the connection post, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the relative thickness through routine experimentation (MPEP 2144.05).
With respect to claim 93, though the reference application fails to teach the non-planar contact is coated with an electrical conductor, it would have been obvious to one 
As to claim 94, though the reference application fails to teach an adhesive disposed on the non-planar contact, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these materials in the invention of the reference application because it is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 95, the reference application (Claim 10) teaches the non-planar contact comprises a receiving surface (recessed contact), the connection post has an insertion surface (protruding connection post), and the receiving surface is complementary to the insertion surface.
Concerning claim 96, the reference application teaches the chiplet comprises a plurality of connection posts (claim 1), each of the connection posts protruding from the chiplet substrate at a connection post location, the destination substrate comprise a corresponding plurality of non-planar contacts (claim 1), each of the non-planar contacts shaped to accept a corresponding connection post of the connection posts and disposed at a contact location corresponding to the connection post location of the 
Pertaining to claim 97, the reference application (Claim 18) teaches each of the connection posts has planar sides, each of the non-planar contacts has substantially planar sides complementary to the planar sides of the complementary connection post, and wherein the planar sides of each of the connection posts and the corresponding non-planar contact are aligned.
In claim 98, though the reference application fails to teach the printable component has at least one of a width, a length, and a height from 2 to 5 pm, 5 to 10 pm, 10 to 20 pm, or 20 to 50 pm, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the width, length, and height through routine experimentation (MPEP 2144.05).
Regarding claim 99, though the reference application fails to teach the connection post has a height, length, or width less than 50 microns, and the non-planar contact has a depth, length or width less than 50 microns, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the width, length, and height through routine experimentation (MPEP 2144.05).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 82-85, 87-90, 93, and 95-97 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Tonti et al., US 6,114,221.
With respect to claim 82, Tonti (figures 13, 14 & 16) teaches a printed structure, comprising:
a chiplet 10 comprising a chiplet substrate 10 and a connection post 12 protruding from the chiplet substrate 10, wherein the connection post 12 has a base area greater than a peak area (figure 13); and
a destination substrate 24 comprising a non-planar contact 26, wherein the non-planar contact 26 has a perimeter portion (both sides of 28) surrounding a recessed central portion 26 (figure 14)and the non-planar contact 26 is sized and shaped to accept the connection post (figure 16), and
wherein the connection post 12 is inserted into the non-planar contact 26 (figure 14).
As to claim 83, Tonti teaches the connection post 12 comprises a bulk material 10 coated with a material 30 that is different from the bulk material 10.

Concerning claim 85, Tonti teaches the connection post comprises a bulk material (column 2, lines 42-43).
Pertaining to claim 87, Tonti (figure 13) teaches the connection post has substantially planar sides, has a sharp point, or is substantially pyramidal.
In claim 88, Tonti (figure 16) teaches the chiplet 10 comprises a chiplet contact pad 30, the destination substrate 24 comprises an electrically conductive element 30, and the chiplet contact pad 30 is electrically connected to the electrically conductive element 30.
Regarding claim 89, Tonti (column 3, line 12 & column 2, lines 42-43) teaches the destination substrate 24 comprises one or more of: polymer, plastic, resin, polyimide, PEN, PET, metal, metal foil, glass, semiconductor, and sapphire.
With respect to claim 90, Tonti (figure 14) teaches the non-planar contact has substantially planar sides.  The surface is flat therefore it is planar.
As to claim 93, Tonti (figure 14) teaches the non-planar contact 26 is coated with an electrical conductor 30.
In re claim 95, Tonti (figure 15) teaches the non-planar contact 26 comprises a receiving surface, the connection post 12 has an insertion surface, and the receiving surface is complementary to the insertion surface.

Pertaining to claim 97, Tonti (figure 15) teaches each of the connection posts 12 has planar sides (they are flat therefore they are planar), each of the non-planar contacts 26 has substantially planar sides (they are flat therefore they are planar) complementary to the planar sides of the complementary connection post 12, and wherein the planar sides of each of the connection posts 12 and the corresponding non-planar contact 26 are aligned.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonti et al., US 6,114,221, as applied to claim 82 above, and further in view of Sobhani, US 5,525,065.
In claim 86, Tonti fails to teach the bulk material is silicon dioxide, silicon nitride, a resin, a polymer, or a cured resin.
Sobhani (column 3, lines 50-52) teaches the bulk material 21 is silicon dioxide, silicon nitride, a resin, a polymer, or a cured resin.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the structure of Sobhani in place of the invention of Tonti because Sobhani teaches a known alternative and equivalent way for forming a protruding connection post.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re .
Claims 92, 94, 98, and 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonti et al., US 6,114,221, as applied to claim 82 above.
Regarding claim 92, though Tonti fails to teach the destination substrate has a thickness greater than a height of the connection post, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the relative thickness through routine experimentation (MPEP 2144.05).
With respect to claim 94, though Tonti fails to teach an adhesive disposed on the non-planar contact, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these materials in the invention of Tonti because it is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 98, though Tonti fails to teach the printable component has at least one of a width, a length, and a height from 2 to 5 pm, 5 to 10 pm, 10 to 20 pm, or 20 to 50 pm, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the width, length, and height through routine experimentation (MPEP 2144.05).
In re claim 99, though Tonti fails to teach the connection post has a height, length, or width less than 50 microns, and the non-planar contact has a depth, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5214308, 5525065, 6042391, 5354205, and 9209112 read upon at least the independent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	1/28/2021